Name: Commission Implementing Regulation (EU) 2016/2287 of 16 December 2016 amending Regulation (EC) No 431/2008 opening and providing for the administration of an import tariff quota for frozen beef and Implementing Regulation (EU) No 593/2013 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Implementing Regulation
 Subject Matter: tariff policy;  animal product;  trade;  foodstuff;  America;  Europe
 Date Published: nan

 17.12.2016 EN Official Journal of the European Union L 344/63 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2287 of 16 December 2016 amending Regulation (EC) No 431/2008 opening and providing for the administration of an import tariff quota for frozen beef and Implementing Regulation (EU) No 593/2013 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular point (a) of Article 187 thereof, Whereas: (1) Commission Regulation (EC) No 431/2008 (2) provides for the opening and administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91. (2) Commission Implementing Regulation (EU) No 593/2013 (3) provides for the opening and administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat. (3) With the accession of the Republic of Croatia, the EU enlarged its customs union. Consequently, the EU was obliged under World Trade Organisation (WTO) rules to enter into negotiations with WTO members having negotiating rights with the acceding Member State in order to agree on an eventual compensatory adjustment. (4) The Agreement in the form of an Exchange of Letters between the European Union and the Eastern Republic of Uruguay pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union, approved by Council Decision (EU) 2016/1884 (4), provides for the extension of two existing Union tariff rate quotas on beef. The existing quota for the boneless meat of bovine animals should be extended by 76 tonnes and the existing quota for the frozen meat of bovine animals should be extended by 1 875 tonnes. (5) Since the Agreement between the European Union and the Eastern Republic of Uruguay shall apply from 1 January 2017, it is therefore appropriate that this Regulation applies as from that date. (6) For the purposes of the appropriate administration of the tariff quota provided by Regulation (EC) No 431/2008 the additional quantity of frozen meat of bovine animals should be available from the quota period 2017/2018. (7) Regulation (EC) No 431/2008 and Implementing Regulation (EU) No 593/2013 should be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 1(1) of Regulation (EC) No 431/2008 is amended as follows: (1) In the first subparagraph, the words 53 000 tonnes are replaced by the words 54 875 tonnes; (2) The following second subparagraph is inserted: However, for the import tariff quota period 2016/2017 the total amount shall be 53 000 tonnes. Article 2 Implementing Regulation (EU) No 593/2013 is amended as follows: (1) In Article 1(1), point (a) is replaced by the following: (a) 66 826 tonnes for high quality fresh, chilled or frozen meat of bovine animals covered by CN codes 0201 and 0202 and for products covered by CN codes 0206 10 95 and 0206 29 91. (2) In the first subparagraph of Article 2 (c) the words 6 300 tonnes are replaced by the words 6 376 tonnes; Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 431/2008 of 19 May 2008 opening and providing for the administration of an import tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (OJ L 130, 20.5.2008, p. 3). (3) Commission Implementing Regulation (EU) No 593/2013 of 21 June 2013 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat (OJ L 170, 22.6.2013, p. 32). (4) Council Decision (EU) 2016/1884 of 18 October 2016 on the conclusion of the Agreements in the form of an Exchange of Letters between the European Union and the Eastern Republic of Uruguay pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 291, 26.10.2016, p. 1).